P.3d 922, 924 (2010) (providing that this court reviews the district court's

                 denial of a writ petition for an abuse of discretion). Accordingly, we

                             ORDER the judgment of the district court AFFIRMED.




                                          Saitta


                                                                Adduct
                   ibbons                                    Pickering


                 cc:   Hon. Lidia Stiglich, District Judge
                       Charles Joseph Maki
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e